                                    Case 18-24452-EPK              Doc 54             Filed 04/16/19         Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                           www.flsb.uscourts.gov
                                               CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                            Original Plan
                        ■   Fifth                                 Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                  Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: MCDONALD, KENDRA                               JOINT DEBTOR:                                            CASE NO.: 18-24452-EPK
SS#: xxx-xx- 2710                                         SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                 ■     Included            Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                       Included       ■    Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                      Included       ■    Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $1,939.03            for months   1    to 4     ;

                   2.   $3,045.49            for months   5    to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                 NONE     PRO BONO
        Total Fees:             $4025.00            Total Paid:               $1540.00            Balance Due:             $2485.00
        Payable             $200.00          /month (Months 1     to 4 )
        Payable             $561.67          /month (Months 5     to 7 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3500 + MTV $525 = $4,025.00

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                 NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Wells Fargo Home Mortgage
              Address: Bankruptcy Po Box 10335            Arrearage/ Payoff on Petition Date     55,531.53
                       Des Moines, IA 50306
                                                          Arrears Payment (Cure)                             $118.09      /month (Months   1   to 4   )

         Last 4 Digits of                                 Arrears Payment (Cure)                             $762.29      /month (Months   5   to 7   )
         Account No.:                 5951                Arrears Payment (Cure)                             $995.71      /month (Months   8   to 60 )


LF-31 (rev. 10/3/17)                                                        Page 1 of 3
                                         Case 18-24452-EPK               Doc 54 Filed 04/16/19 Page 2 of 3
                                                                          Debtor(s): MCDONALD, KENDRA                               Case number: 18-24452-EPK
                                                                Regular Payment (Maintain)                        $1,411.62      /month (Months   1   to 60 )

        Other:

         ■   Real Property                                                             Check one below for Real Property:
                 ■ Principal      Residence                                             ■     Escrow is included in the regular payments
                       Other Real Property                                                    The debtor(s) will pay     taxes       insurance directly
         Address of Collateral:
         1716 Echo Lake Drive, West Palm Beach, FL 33407

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                             NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.
                   1. REAL PROPERTY:                ■   NONE
                   2. VEHICLES(S):                  NONE

         1. Creditor: American Credit Acceptance               Value of Collateral:                 $12,163.21                        Payment
              Address: Attn: Bankruptcy                        Amount of Creditor's Lien:           $12,163.21     Total paid in plan:        $14,451.00
                       961 E. Main Street
                       Spartanburg, SC 29302
                                                               Interest Rate:       7.00%                               $33.04      /month (Months    1 to 7 )
         Last 4 Digits of Account No.: 8191
                                                                                                                       $268.30      /month (Months    8 to 60 )
         VIN: 1N4AL3AP3EN338498
         Description of Collateral:
         2014 Nissan Altima - POC #1


         Check one below:
            Claim incurred 910 days or more pre-
            petition
            Claim incurred less than 910 days pre-
          ■
            petition
                   3. PERSONAL PROPERTY:                   ■   NONE
             C. LIEN AVOIDANCE                  ■   NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■    NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                            NONE
                       ■    The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                            confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                            codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                            Name of Creditor          Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                            Wells Fargo Home Mortgage 5723                         2420 RJ Hendley Avenue, Riviera Beach, FL 33404
                       1.
                          Palm Beach County Tax                                                   2420 RJ Hendley Avenue, Riviera Beach, FL 33404
                       2. Collector

LF-31 (rev. 10/3/17)                                                            Page 2 of 3
                                       Case 18-24452-EPK                   Doc 54 Filed 04/16/19 Page 3 of 3
                                                                            Debtor(s): MCDONALD, KENDRA                    Case number: 18-24452-EPK

                          Name of Creditor                Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                          Palm Beach County Tax                                        1716 Echo Lake Drive, West Palm Beach, FL 33407
                       3. Collector

IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                      ■   NONE
            B. INTERNAL REVENUE SERVICE:                        ■   NONE
            C. DOMESTIC SUPPORT OBLIGATION(S):                             ■    NONE
            D. OTHER:             ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay             $92.99        /month (Months      8          to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.           If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                    ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                            ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                        ■   NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 /s/ Kendra McDonald                           Debtor    April 15, 2019                                             Joint Debtor
  MCDONALD, KENDRA                                              Date                                                                     Date




     Attorney with permission to sign on                        Date
              Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                              Page 3 of 3
